Citation Nr: 1617925	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for residuals of a right knee injury including osteoarthritis and a scar.

2. Entitlement to service connection for a left knee disability, to include osteoarthritis, to include as secondary to service-connected residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1979 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The RO granted an additional increased rating of 10 percent for the Veteran's right knee disability in the September 2010 rating decision on appeal, effective April 30, 2009. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. As the grant spans the entire period on appeal, the issue has been re-characterized as entitlement to a rating in excess of 10 percent for a right knee disability.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disability. Therefore, TDIU has not been raised by the record. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2012. A transcript of the hearing is associated with the claims file.

The Board has reviewed the physical claims file as well as the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for residuals of a right knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Service connection has been granted for right knee osteoarthritis under Diagnostic Code 5003.

2. The Veteran has left knee osteoarthritis, and a clear intercurrent cause has not been established.

CONCLUSION OF LAW

Left knee ostearthritis, as a subsequent manifestation service-connected right knee osteoarthritis, was incurred during ACDUTRA. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of service connection herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The increased rating claim requires further development and is addressed in the remand section.

II. Service Connection

The provisions of 38 C.F.R. § 3.303(b) provide the following: "With chronic diseases shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes." 38 C.F.R. § 3.303(b). 

In addition, Compensation Service has provided guidance with respect to arthritis specifically. In evaluating arthritis of the spine, the principles for extending service connection to joints affected by the subsequent development of degenerative arthritis (as contemplated under 38 CFR 4.71a, Diagnostic Code 5003), is not dependent on the choice of Diagnostic Code. For example, if a Veteran is service connected for degenerative arthritis of the spine under 38 CFR 4.71a, Diagnostic Code 5242 and subsequently develops degenerative arthritis in the right elbow, with no intercurrent cause noted, the principles of extending service connection to joints, as contemplated in 38 CFR 4.71a, Diagnostic Code 5003, apply even though the Veteran is rated under 38 CFR 4.71a, Diagnostic Code 5242. Thus, in that example, service connection for arthritis of the right elbow may be established.

In this case, the Veteran was granted service connection for his right knee under Diagnostic Code 5260, governing limitation of flexion and to Diagnostic Code 5003, governing degenerative arthritis. The use of Diagnostic Code 5003 and the term osteoarthritis, as opposed to Diagnostic Code 5010 and the term traumatic arthritis, is presumed to be intentional. If there was error in the use of Diagnostic Code 5003 or the term osteoarthritis on the part of the AOJ, such error was not corrected. The evidence of record establishes that osteoarthritis is present in the left knee, and there is no evidence of a clear intercurrent cause to which the left knee osteoarthritis is attributable. As the left knee osteoarthritis is a subsequent manifestation of the already service-connected chronic disease of right knee osteoarthritis, service connection for the left knee osteoarthritis is granted. 38 C.F.R. §§ 3.303(b).


ORDER

Entitlement to service connection for left knee osteoarthritis is granted.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In its February 2013 remand, the Board requested that the Veteran be provided with a new VA examination to determine the current severity of the service-connected right knee disability. A March 2013 VA examination was provided, with the examiner stating that the Veteran had no history of meniscal issues or surgeries. 

However, it is clear from the record that a January 2009 MRI report notes a complex medial meniscus tear, as well as effusion into the joint. Further, the Veteran has repeatedly complained of locking, pain and swelling in the right knee joint, all of which are contemplated by Diagnostic Code 5258, governing dislocated semilunar cartilage, and could provide a basis for an increased or separate compensable rating for the right knee under that Diagnostic Code. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998). As the March 2013 examiner's report concerning the severity of the right knee disability is partially based on an inaccurate factual premise, it is inadequate for rating purposes. Therefore, the Board must remand the claim for another examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA to ascertain the current severity of his service-connected residuals of a right knee. The claims file must be made available to and reviewed by the examiner. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

The examiner should describe the nature and severity of the right knee disability.

The examiner should provide an opinion as to whether the noted right knee complex medial meniscal tear is a symptom or progression of the service-connected residuals of a right knee injury with ostearthritis. See January 2009 MRI report noting a right knee complex medial meniscal tear and effusion into the joint.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


